Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
Priority
This application is a continuation of U.S. Application 14/746,494, which issued as U.S. 10,202,571, and which is a divisional of U.S. Application 12/670,725, which issued as U.S. 9,090,885, and which is a national stage of PCT/US2008/071370, claiming priority to U.S. Provisional Application Ser. Nos. 61/052,490, filed 5/12/2008, and 60/962,426, filed 7/26/2007.
Status
Claims 28-52 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-52 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification fails to comply with the written description requirement with respect to a method for detecting the viability of cells of a microorganism comprising generating an antibiotic set of plugs and a control set of plugs, incubating the sets of plugs, and detecting the viability of the cells of the microorganism in the sets of plugs.
In encompassing the procedure summarized in the previous paragraph, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.   
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
The instant specification provides none of the indicia of possession listed above for the subject matter encompassed by claims 28-52. There is no description of a reduction to practice of a method of detecting the viability of cells; no showing – such as by disclosure of any experimental results -- that, at the time of filing, the invention was ready for patenting; and no description of distinguishing characteristics of the claimed method. Certain terms in the claims, such as “macrolide,” “cephalosporin,” “3 hours” and “viability indicator” do not appear in the specification, other than the claims filed 3/29/2019.
Since the specification does not provide any description of the subject matter as encompassed by claims filed 3/29/2019, it is found that a person of skill in the art would not conclude that as of the filing date the Applicants had possession of the invention as claimed.

	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657